       Case 5:19-cv-03450-SVK Document 1 Filed 06/18/19 Page 1 of 9




 1     CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
 2     Chris Carson, Esq., SBN 280048
       Dennis Price, Esq., SBN 279082
 3     Mail: PO Box 262490
       San Diego, CA 92196-2490
 4     Delivery: 9845 Erma Road, Suite 300
       San Diego, CA 92131
 5     (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
 6
       Attorneys for Plaintiff
 7
 8
 9
                           UNITED STATES DISTRICT COURT
10                        NORTHERN DISTRICT OF CALIFORNIA
11
12     Scott Johnson,                          Case No.

13               Plaintiff,
                                               Complaint For Damages And
14       v.                                    Injunctive Relief For Violations
                                               Of: American’s With Disabilities
15     Sunil K. Kharbanda, in individual       Act; Unruh Civil Rights Act
       and representative capacity as
16     trustee of the Sunil K. and Renu
       Kharbanda Living Trust, U/A dated
17     November 15, 2016;
       Renu Kharbanda, in individual and
18     representative capacity as trustee of
       the Sunil K. and Renu Kharbanda
19     Living Trust, U/A dated November
       15, 2016;
20     Seven Plus Markets, Inc., a
       California Corporation; and Does 1-
21     10,

22               Defendants.

23
24         Plaintiff Scott Johnson complains of Sunil K. Kharbanda, in individual
25   and representative capacity as trustee of the Sunil K. and Renu Kharbanda

26   Living Trust, U/A dated November 15, 2016; Renu Kharbanda, in individual

27   and representative capacity as trustee of the Sunil K. and Renu Kharbanda

28


                                          1

     Complaint
       Case 5:19-cv-03450-SVK Document 1 Filed 06/18/19 Page 2 of 9




 1   Living Trust, U/A dated November 15, 2016; Seven Plus Markets, Inc., a
 2   California Corporation; and Does 1-10 (“Defendants”), and alleges as follows:
 3
 4     PARTIES:
 5     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
 6   level C-5 quadriplegic. He cannot walk and also has significant manual
 7   dexterity impairments. He uses a wheelchair for mobility and has a specially
 8   equipped van.
 9     2. Defendants Sunil K. Kharbanda and Renu Kharbanda, in individual and
10   representative capacity as trustee of the Sunil K. and Renu Kharbanda Living
11   Trust, U/A dated November 15, 2016, owned the real property located at or
12   about 434 Toyon Avenue, San Jose, California, in January 2019.
13     3. Defendants Sunil K. Kharbanda and Renu Kharbanda, in individual and
14   representative capacity as trustee of the Sunil K. and Renu Kharbanda Living
15   Trust, U/A dated November 15, 2016, owned the real property located at or
16   about 434 Toyon Avenue, San Jose, California, in March 2019.
17     4. Defendants Sunil K. Kharbanda and Renu Kharbanda, in individual and
18   representative capacity as trustee of the Sunil K. and Renu Kharbanda Living
19   Trust, U/A dated November 15, 2016, owns the real property located at or
20   about 434 Toyon Avenue, San Jose, California, currently.
21     5. Defendant Seven Plus Markets, Inc. owned 7 Plus Market & Liquor
22   located at or about 434 Toyon Avenue, San Jose, California, in January 2019.
23     6. Defendant Seven Plus Markets, Inc. owned 7 Plus Market & Liquor
24   located at or about 434 Toyon Avenue, San Jose, California, in March 2019.
25     7. Defendant Seven Plus Markets, Inc. owned 7 Plus Market & Liquor
26   (“Store”) located at or about 434 Toyon Avenue, San Jose, California,
27   currently.
28     8. Plaintiff does not know the true names of Defendants, their business


                                            2

     Complaint
       Case 5:19-cv-03450-SVK Document 1 Filed 06/18/19 Page 3 of 9




 1   capacities, their ownership connection to the property and business, or their
 2   relative responsibilities in causing the access violations herein complained of,
 3   and alleges a joint venture and common enterprise by all such Defendants.
 4   Plaintiff is informed and believes that each of the Defendants herein,
 5   including Does 1 through 10, inclusive, is responsible in some capacity for the
 6   events herein alleged, or is a necessary party for obtaining appropriate relief.
 7   Plaintiff will seek leave to amend when the true names, capacities,
 8   connections, and responsibilities of the Defendants and Does 1 through 10,
 9   inclusive, are ascertained.
10
11     JURISDICTION & VENUE:
12     9. The Court has subject matter jurisdiction over the action pursuant to 28
13   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
14   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
15     10. Pursuant to supplemental jurisdiction, an attendant and related cause
16   of action, arising from the same nucleus of operative facts and arising out of
17   the same transactions, is also brought under California’s Unruh Civil Rights
18   Act, which act expressly incorporates the Americans with Disabilities Act.
19     11. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
20   founded on the fact that the real property which is the subject of this action is
21   located in this district and that Plaintiff's cause of action arose in this district.
22
23     FACTUAL ALLEGATIONS:
24     12. Plaintiff went to the Store in January 2019 (twice) and March 2019 with
25   the intention to avail himself of its supplies, motivated in part to determine if
26   the defendants comply with the disability access laws.
27     13. The Store is a facility open to the public, a place of public
28   accommodation, and a business establishment.


                                               3

     Complaint
       Case 5:19-cv-03450-SVK Document 1 Filed 06/18/19 Page 4 of 9




 1     14. Parking spaces are one of the facilities, privileges, and advantages
 2   offered by Defendants to patrons of the Store.
 3     15. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
 4   to provide accessible parking.
 5     16. Currently, the defendants fail to provide accessible parking.
 6     17. The Store has a sales counter where it handles its transactions with
 7   customers.
 8     18. The defendants have a counter that, as built, complies with the ADA
 9   Standards for accessible design. However, on the dates of the plaintiff’s visits,
10   the defendants failed to maintain the sales counter in a manner that was
11   readily accessible to and useable by the plaintiff and other persons with
12   disabilities.
13     19. The defendants have a practice of converting a significant portion of the
14   sales counter to a display area where merchandise for sale is offered and
15   displayed.
16     20. Paths of travel are another one of the facilities, privileges, and
17   advantages offered by Defendants to patrons of the Store.
18     21. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
19   to provide accessible paths of travel.
20     22. Currently, the defendants fail to provide accessible paths of travel in
21   conformance with the ADA Standards.
22     23. Plaintiff personally encountered these barriers.
23     24. By failing to provide accessible facilities, the defendants denied the
24   plaintiff full and equal access.
25     25. The failure to provide accessible facilities created difficulty and
26   discomfort for the Plaintiff.
27     26. The defendants have failed to maintain in working and useable
28   conditions those features required to provide ready access to persons with


                                              4

     Complaint
       Case 5:19-cv-03450-SVK Document 1 Filed 06/18/19 Page 5 of 9




 1   disabilities.
 2     27. The barriers identified above are easily removed without much
 3   difficulty or expense. They are the types of barriers identified by the
 4   Department of Justice as presumably readily achievable to remove and, in fact,
 5   these barriers are readily achievable to remove. Moreover, there are numerous
 6   alternative accommodations that could be made to provide a greater level of
 7   access if complete removal were not achievable.
 8     28. Plaintiff will return to the Store to avail himself of its supplies and to
 9   determine compliance with the disability access laws once it is represented to
10   him that the Store and its facilities are accessible. Plaintiff is currently deterred
11   from doing so because of his knowledge of the existing barriers and his
12   uncertainty about the existence of yet other barriers on the site. If the barriers
13   are not removed, the plaintiff will face unlawful and discriminatory barriers
14   again.
15     29. Given the obvious and blatant nature of the barriers and violations
16   alleged herein, the plaintiff alleges, on information and belief, that there are
17   other violations and barriers on the site that relate to his disability. Plaintiff will
18   amend the complaint, to provide proper notice regarding the scope of this
19   lawsuit, once he conducts a site inspection. However, please be on notice that
20   the plaintiff seeks to have all barriers related to his disability remedied. See
21   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
22   encounters one barrier at a site, he can sue to have all barriers that relate to his
23   disability removed regardless of whether he personally encountered them).
24
25   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
26   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
27   Defendants.) (42 U.S.C. section 12101, et seq.)
28     30. Plaintiff re-pleads and incorporates by reference, as if fully set forth


                                               5

     Complaint
       Case 5:19-cv-03450-SVK Document 1 Filed 06/18/19 Page 6 of 9




 1   again herein, the allegations contained in all prior paragraphs of this
 2   complaint.
 3     31. Under the ADA, it is an act of discrimination to fail to ensure that the
 4   privileges, advantages, accommodations, facilities, goods and services of any
 5   place of public accommodation is offered on a full and equal basis by anyone
 6   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 7   § 12182(a). Discrimination is defined, inter alia, as follows:
 8            a. A failure to make reasonable modifications in policies, practices,
 9                or procedures, when such modifications are necessary to afford
10                goods,    services,    facilities,   privileges,    advantages,   or
11                accommodations to individuals with disabilities, unless the
12                accommodation would work a fundamental alteration of those
13                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
14            b. A failure to remove architectural barriers where such removal is
15                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
16                defined by reference to the ADA Standards.
17            c. A failure to make alterations in such a manner that, to the
18                maximum extent feasible, the altered portions of the facility are
19                readily accessible to and usable by individuals with disabilities,
20                including individuals who use wheelchairs or to ensure that, to the
21                maximum extent feasible, the path of travel to the altered area and
22                the bathrooms, telephones, and drinking fountains serving the
23                altered area, are readily accessible to and usable by individuals
24                with disabilities. 42 U.S.C. § 12183(a)(2).
25     32. When a business provides parking for its customers, it must provide
26   accessible parking.
27     33. Here, the failure to provide accessible parking is a violation of the law.
28     34. When a business provides facilities such as a sales or transaction


                                             6

     Complaint
       Case 5:19-cv-03450-SVK Document 1 Filed 06/18/19 Page 7 of 9




 1   counter, it must provide an accessible sales or transaction counter.
 2     35. Here, the failure to provide an accessible sales counter is a violation of
 3   the law.
 4     36. When a business provides paths of travel, it must provide accessible
 5   paths of travel.
 6     37. Here, the failure to provide accessible paths of travel is a violation of the
 7   law.
 8     38. The Safe Harbor provisions of the 2010 Standards are not applicable
 9   here because the conditions challenged in this lawsuit do not comply with the
10   1991 Standards.
11     39. A public accommodation must maintain in operable working condition
12   those features of its facilities and equipment that are required to be readily
13   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
14     40. Here, the failure to ensure that the accessible facilities were available
15   and ready to be used by the plaintiff is a violation of the law.
16
17   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
18   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
19   Code § 51-53.)
20     41. Plaintiff repleads and incorporates by reference, as if fully set forth
21   again herein, the allegations contained in all prior paragraphs of this
22   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
23   that persons with disabilities are entitled to full and equal accommodations,
24   advantages, facilities, privileges, or services in all business establishment of
25   every kind whatsoever within the jurisdiction of the State of California. Cal.
26   Civ. Code §51(b).
27     42. The Unruh Act provides that a violation of the ADA is a violation of the
28   Unruh Act. Cal. Civ. Code, § 51(f).


                                             7

     Complaint
        Case 5:19-cv-03450-SVK Document 1 Filed 06/18/19 Page 8 of 9




 1      43. Defendants’ acts and omissions, as herein alleged, have violated the
 2   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 3   rights to full and equal use of the accommodations, advantages, facilities,
 4   privileges, or services offered.
 5      44. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 6   discomfort or embarrassment for the plaintiff, the defendants are also each
 7   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 8   (c).)
 9      45. Although the plaintiff was markedly frustrated by facing discriminatory
10   barriers, even manifesting itself with minor and fleeting physical symptoms,
11   the plaintiff does not value this very modest physical personal injury greater
12   than the amount of the statutory damages.
13
14             PRAYER:
15             Wherefore, Plaintiff prays that this Court award damages and provide
16   relief as follows:
17           1. For injunctive relief, compelling Defendants to comply with the
18   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
19   plaintiff is not invoking section 55 of the California Civil Code and is not
20   seeking injunctive relief under the Disabled Persons Act at all.
21           2. Damages under the Unruh Civil Rights Act, which provides for actual
22   damages and a statutory minimum of $4,000 for each offense.
23
24
25
26
27
28


                                              8

     Complaint
       Case 5:19-cv-03450-SVK Document 1 Filed 06/18/19 Page 9 of 9




 1      3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
 2   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 3
     Dated: June 15, 2019            CENTER FOR DISABILITY ACCESS
 4
 5
                                     By:
 6
                                     ____________________________________
 7
                                            Amanda Seabock, Esq.
 8                                          Attorney for plaintiff

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           9

     Complaint
